Robert A. Nader, J.,
dissenting.
{¶ 29} Consistent with the concurring opinion of Justice Cook, I conclude that the majority opinion has mischaracterized the nature of the initial appeal brought by the state in this matter. Instead of challenging the factual findings upon which the trial court’s final verdict was based, the state limited the scope of its appeal to the issue of whether the trial court had properly denied the motion to amend the death-penalty specification under the third count of aggravated murder. As the opening paragraph of the concurring opinion aptly notes, the case law of this court supports the conclusion that the denial of a motion to amend is the type of judgment the state can appeal under R.C. 2945.67(A) if it is granted leave to appeal. Thus, the Sixth District Court of Appeals clearly acted within the scope of its jurisdiction when it allowed the state’s appeal to go forward.
{¶ 30} However, in regard to the double jeopardy analysis in the concurring opinion, I cannot agree that the trial court was constitutionality prohibited from conducting a mitigation proceeding after the appellate court remanded the case for further proceedings. In Arizona v. Rumsey (1984), 467 U.S. 203, 104 S.Ct. 2305, 81 L.Ed.2d 164, the trial judge expressly found, after conducting a full sentencing hearing, that the state had failed to prove the existence of an aggravating circumstance. After the trial judge imposed a life sentence on the first-degree murder charge, the Supreme Court of Arizona reversed the trial judge’s determination and held that the state’s evidence had been legally sufficient to establish the aggravating circumstance. Upon remand, the trial judge *325conducted a new sentencing hearing and imposed the death penalty upon the defendant.
{¶ 31} Rumsey ultimately appealed his sentence to the United States Supreme Court. Upon reviewing the nature of a sentencing hearing under the Arizona death-penalty law, the court held that the defendant • could not be subjected to a second sentencing hearing once the trial judge had entered a judgment of acquittal on the issue of death-penalty eligibility at the initial sentencing hearing. In concluding that the doctrine of double jeopardy applies to these circumstances, the court noted that an Arizona sentencing hearing has attributes of a criminal trial. Noting that the statutes require the presentation of evidence and argument at the hearing, the court emphasized that an Arizona trial judge has the discretion to impose one of two possible sentences following the hearing, has to consider certain statutory guidelines in making the decision, and has to make specific findings as to the mitigating and aggravating circumstances.
{¶ 32} Under Rumsey, the sentencing hearing in a death-penalty action is viewed as a separate proceeding for purposes of double jeopardy, i.e., the wording of the opinion supports the conclusion that jeopaydy does not attach in regard to the imposition of the death penalty until the sentencing hearing begins. Accordingly, the basic principles of double jeopardy would apply in this instance, one of which is that jeopardy does not attach in a nonjury criminal proceeding until the first witness is sworn to testify. Crist v. Bretz (1978), 437 U.S. 28, 37, 98 S.Ct. 2156, 57 L.Ed.2d 24, fn. 15.
{¶ 33} In the instant case, the three-judge panel granted Lomax’s motion to be sentenced under R.C. 2929.03(A) before the mitigation hearing began. In essence, Lomax’s motion was akin to a pretrial motion to dismiss a portion of the indictment. Under these circumstances, jeopardy had not attached in the mitigation phase of the trial. Consequently, pursuant to Rumsey, the doctrine of double jeopardy was not violated when the Sixth District Court of Appeals ordered the trial court to hold a mitigation hearing to determine whether the death penalty should be imposed. In light of the foregoing analysis, I conclude that Lomax’s second proposition of law in these appeals lacks merit.
{¶ 34} In addition to the foregoing, I would further hold that the Sixth District Court of Appeals did not err in reversing the trial court’s decision concerning Lomax’s sentencing motion. Regarding the issue of whether an indictment can be amended after a verdict, I note that a number of Ohio courts have addressed scenarios similar to that discussed in Lomax’s first proposition of law. For example, in State v. Esparza (May 29, 1992), 6th Dist. No. L-90-235, 1992 WL 113827, the defendant argued that the trial court had lacked the authority to impose the death penalty because the wording of a death-penalty specification in the indictment had been deficient. Specifically, the defendant *326noted that the specification under R.C. 2929.04(A)(7) had not contained an allegation either that he had been the principal offender in the commission of the aggravated murder or that he had committed the aggravated murder with prior calculation and design. In rejecting the defendant’s argument, the appellate court held that the lack of a reference to the “principal offender” had not affected the validity of the indictment:
{¶ 35} “Under Crim.R. 7(B), an indictment must charge an offense in words sufficient enough to give the accused notice of all the elements with which he is charged. Upon a review of the indictment in this case, we conclude that it did notify Esparza of all of the elements of the offense. In particular, we conclude that where only one defendant is named in an indictment alleging felony murder, it would be redundant to state that the defendant is being charged as the principal offender. Only where more than one defendant is named need the indictment specify the allegation ‘principal offender.’ ” Id.
{¶ 36} A similar situation occurred in State v. Biros (1997), 78 Ohio St.3d 426, 678 N.E.2d 891. In Biros, the indictment contained two death-penalty specifications under R.C. 2929.04(A)(7). However, the specifications alleged only that the defendant had committed the aggravated murder while he was in the process of committing aggravated robbery or rape; there was no reference to “principal offender” in either specification. Before this court, defendant argued that the imposition of the death penalty should be reversed because the language in the indictment had been insufficient to charge him with a capital offense. In concluding that plain error had not occurred, this court stated:
{¶ 37} “However, notwithstanding that omission, the indictment clearly provided appellant with adequate notice of the death penalty specifications with which he was being charged. The record clearly demonstrates that at all stages of the proceedings, appellant understood that he was being prosecuted for having personally killed Tami Engstrom during the course of an aggravated robbery and attempted rape. * * * Moreover, appellant was indicted and tried on the basis that he had acted alone in the killing, without any accomplices. He was the only individual accused of killing Tami Engstrom and, as the only offender, appellant was, ipso facto, the ‘principal offender.’ Based upon the rationale and holdings in [State v.] Joseph [ (1995), 73 Ohio St.3d 450, 653 N.E.2d 285], we reject appellant’s arguments concerning the sufficiency of the indictment.” Id., 78 Ohio St.3d at 438, 678 N.E.2d 891.
{¶ 38} The Biros analysis would clearly be applicable to the facts of the instant case. The record before us shows that Lomax never objected to the sufficiency of the indictment until his motion for sentencing under R.C. 2929.03(A). Although the allegation concerning the death-penalty specification did not use the “principal-offender” language, it was sufficient to notify Lomax *327that he had been charged under R.C. 2929.04(A)(7). Moreover, the nature of the underlying facts was such that there could have been only one perpetrator of the charged crimes; accordingly, Lomax and his trial counsel had to have been aware that he was charged as the principal offender in the aggravated murder.
{¶ 39} Given these circumstances, I conclude that the omission of the “principal-offender” language in the R.C. 2929.04(A)(7) specification under the third count did not prejudice Lomax during the guilt phase of the trial. In turn, it also follows that the trial court should have granted the state’s motion to amend the indictment prior to the beginning of the penalty phase.
{¶ 40} Finally, I would further hold that Lomax was not prejudiced by the fact that the three-judge panel did not make a specific finding on the “principal-offender” issue during the guilt phase of his trial. In Biros, the defendant contended that the death penalty could not be imposed because the jury had never been instructed on the “principal-offender” issue. As to this particular point, the Biros court held that the failure to so instruct the jury did not constitute plain error when the evidence was such that the jury could only have found that the defendant had been the principal offender. See, also, State v. Bonnell (1991), 61 Ohio St.3d 179, 184, 573 N.E.2d 1082.
{¶ 41} Even though the three-judge panel in this case, like the jury in Biros, did not make a finding on the “principal-offender” issue, the evidence was such that the panel could only have found that Lomax had been the principal offender in the underlying crimes. I would emphasize that, as part of its verdict during the guilt phase, the three-judge panel found Lomax not guilty of the first aggravated murder count, under which it was alleged that he had committed the murder with prior calculation and design. Despite this determination, the panel concluded that Lomax was guilty of aggravated murder. As a result, the three-judge panel must have found him to be the principal offender in the commission of the aggravated murder, since there simply was no evidence or suggestion that another offender was involved.
{¶ 42} Under these circumstances, the Sixth District Court of Appeals did not err in concluding that all of the requirements for the imposition of the death penalty had been satisfied by the state during the guilt phase. Thus, I would hold that Lomax’s first proposition of law is without merit.
{¶ 43} In regard to the other propositions of law raised by Lomax, I further conclude that he has failed to demonstrate that any prejudicial error occurred in the trial proceedings. Moreover, I would uphold the imposition of the death penalty under the facts of this case. Because I would affirm both the appellate court’s original judgment and the trial court’s final judgment in all respects, I respectfully dissent from the opinion of the majority.
John E. Meyers, Sandusky County Prosecuting Attorney, Norman P. Solze and Ronald Mayle, Assistant Prosecuting Attorneys, for appellee.
Betty D. Montgomery, Attorney General, James V. Canepa and Norman E. Plate, Assistant Attorneys General, for appellee.
David H. Bodiker, Ohio Public Defender, Stephen A. Ferrell and Pamela J. Prude-Smithers, Assistant Public Defenders, for appellant.